DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Receipt is acknowledged of a 371 of international PCT application.
Information Disclosure Statement
The information disclosure statement filed 10/13/2021 has been fully considered and is attached hereto.
Response to Amendment
Applicant’s amendment to the specification and drawings has overcome each and every disclosure objection previously set forth in non-final office action dated 09/03/2021. Therefore, the objection has been withdrawn.
Applicant’s amendment to Claims 1 and 6 has overcome each and every Claim objection previously set forth in the non-final office action dated 09/03/2021. Therefore, the Claim objection has been withdrawn.
The applicant originally submitted Claims 1-12 in the application. In the present response, the applicant amended Claims 1-6 and 8-12. 
Accordingly, Claims 1-12 are currently pending in the application.

Response to Arguments
Applicant’s arguments filled 12/15/2021, with respect to rejection of Claim 1 under 35 U.S.C. § 103 have been considered and are persuasive. Therefore, the 
Specification
The disclosure is objected to because of the following informalities: Application, the term element “fourth substrate 16” should be changed to “third substrate 16”, [0061], line 7. Application, term elements “13a1 (metallic adherent layer), 13a2 (barrier layer), 14a1 (metallic adherent layer) and 14a2 (barrier layer)” has been used in the specification [0016] lines 2-3 and [0020] line 3, however drawings lack illustrating such elements. Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show clearly the reference designators as described in the specification. The drawings do not illustrate reference designators “13a1 (metallic adherent layer), 13a2 (barrier layer), 14a1 (metallic adherent layer) and 14a2 (barrier layer)” mentioned in the specification [0016] lines 2-3 and [0020] line 3. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure 

Claim Objections
Claims 1-6 and 8-12 are objected to because of the following lack of antecedent bases informalities: 
● In Claim 1, Lines 8-9, “at least one electronic element” should be changed to read - - at least the one electronic element - -.
● In Claims 2-5 and 8-12, Lines 1-2, and Claim 6 line 2 “an electronic element” should be changed to read - - the electronic element - -.
● In Claim 6, Lines 3, “at least one electronic element” should be changed to read - - the at least one electronic element - -.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Okimura (US 2010/0044741) in view of Shimoji et al (US 2018/0072019) and further in view of Takeuma et al (JP2012238733).
For the purpose of citation, Examiner used machine translation of JP 2012238733, said translation has been provided herewith to the applicant. 
	Regarding Claim 1, Okimura (In Fig 1) discloses a substrate for mounting an electronic element, comprising: 
a first substrate (108) comprising a first surface and a second surface opposed to the first surface (Fig 1), the first substrate being made of an insulating material (¶ 9, II. 5-6); 
a second substrate (111) comprising a third surface and a fourth surface opposed to the third surface (Fig 1), the second substrate being made of a carbon material (¶ 17, II. 1-3); -3- 6566150.1Applicant: KYOCERA CORPORATION Application No.: Not Yet Known 
at least one surface metal layer (109), (¶ 9, II. 1-2) located on the first surface (Fig 1), the at least one surface metal layer (109) comprising at least one mounting 
in a transparent plan view of the substrate for mounting electronic element (101), the at least one mounting portion (mounting portion where 101/106 disposed on) being rectangular in shape (Fig 1), 
the third surfac
However where Okimura disclose a bonding metal layer (107), however Okimura does not disclose a bonding metal layer comprising a thin film layer and a plating layer having a combined thickness of 9.5 µm or less located on the second surface.
Instead Shimoji (In Fig 1B) teaches wherein a bonding metal layer (12B), (¶ 38, II. 1-5) comprising a thin film layer and a plating layer (¶ 42, II. 1-4) having a combined thickness of 9.5 µm or less (5 µm), (¶ 40, II. 5-7, ¶ 42, II. 1-4) located on the second surface (second surface of 11), (Fig 1B).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Okimura with Shimoji with a bonding metal layer comprising a thin film layer and a plating layer with a combined thickness of 9.5 µm or less located on the second surface to benefit from providing a 
However Okimura as modified does not disclose wherein heat conduction of the second substrate in a direction perpendicular to a longitudinal direction of the at least one mounting portion being greater than heat conduction of the second substrate in the longitudinal direction of the at least one mounting portion.
Instead Takeuma (In Fig 1) teaches wherein heat conduction of the second substrate (20) in a direction perpendicular to a longitudinal direction of the at least one mounting portion (mounting portion where 28 is disposed on) being greater than heat conduction of the second substrate (20) in the longitudinal direction of the at least one mounting portion (¶ 31, II. 5-7), (¶ 40, II. 1-4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Okimura with Shimoji and further with Takeuma with second substrate with heat conductivity in perpendicular direction greater than longitudinal direction of the mounting portion to benefit from quickly moving heat away from the heating element and efficiently conducting the heat to the radiating body (Takeuma, ¶ 40, II. 5-6). 
Regarding Claim 2, Okimura in view of Shimoji and further in view of Takeuma discloses the limitations of claim 1, however Okimura (In Fig 1) further discloses wherein the width of the bonding metal layer (107) is greater than the maximum width of the at least one surface metal layer (109) in the direction perpendicular to the longitudinal direction of the at least one mounting portion (mounting portion where 101/106 disposed on), (Fig 1).
Regarding Claim 6, Okimura in view of Shimoji and further in view of Takeuma discloses the limitations of claim 1, however Okimura (In Fig 1) further discloses an electronic device (101/102/103/104/105/106), comprising the substrate wherein at least one electronic element (101) mounted on the at least one mounting portion (mounting portion where 101/106 disposed on) of the substrate (108) for mounting electronic element (101); and a wiring substrate (109) or a package (102/103/104/105/106) for housing electronic element (101) on which the substrate (108) for mounting  the electronic element is mounted (Fig 1).
Regarding Claim 7, Okimura in view of Shimoji and further in view of Takeuma discloses the limitations of claim 6, however Okimura (In Fig 1) further discloses a module substrate (108) to which the electronic device (101/102/103/104/105/106) is connected (Fig 1).
Claims 3-4 and  8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Okimura in view of Shimoji further in view of Takeuma and further in view of Kiyomoto  et al (US 2006/0124835) prior art.
Regarding Claim 3, Okimura in view of Shimoji and further in view of Takeuma discloses the limitations of claim 1, however Okimura as modified does not teach wherein as viewed in a vertical section perpendicular to the longitudinal direction of the at least one mounting portion, the second surface is convexly curved toward the third surface.
Instead Kiyomoto prior art (In Fig 1) teaches wherein as viewed in a vertical section perpendicular to the longitudinal direction of the at least one mounting portion 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Okimura with Takeuma and further with Kiyomoto with second surface convexly curved towards the third surface to benefit from improvement in light use efficiency (Kiyomoto, ¶ 4, II. 5-9). 
Regarding Claim 4, Okimura in view of Shimoji further in view of Takeuma and further in view of Kiyomoto discloses the limitations of claim 3, however Kiyomoto prior art (Fig 1) further teaches wherein as viewed in the vertical section perpendicular to the longitudinal direction of the mounting portion (mounting portion of 1), the first substrate (8) is thicker at a midportion thereof than at an outer edge thereof (Fig 1).
Regarding Claim 8, Okimura in view of Shimoji and further in view of Takeuma discloses the limitations of claim 2, however Okimura as modified does not teach wherein as viewed in a vertical section perpendicular to the longitudinal direction of the at least one mounting portion, the second surface (second surface of 8 attached to 6) is convexly curved toward the third surface (upper face of 6 attached to 8).
Instead Kiyomoto prior art (In Fig 1) teaches wherein as viewed in a vertical section perpendicular to the longitudinal direction of the at least one mounting portion (mounting portion of 1), the second surface is convexly curved toward the third surface.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Okimura with Takeuma and 
Regarding Claim 9, Okimura in view of Shimoji further in view of Takeuma and further in view of Kiyomoto discloses the limitations of claim 8, however Kiyomoto prior art (Fig 1) further teaches wherein as viewed in the vertical section perpendicular to the longitudinal direction of the at least one mounting portion (mounting portion of 1), the first substrate (8) is thicker at a midportion thereof than at an outer edge thereof (Fig 1).
Claims 5 and 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Okimura in view of Shimoji further in view of Takeuma further in view of Kiyomoto prior art and further in view of Sakamoto (US 20160197024).
Regarding Claim 5, Okimura in view of Shimoji further in view of Takeuma and further in view of Kiyomoto discloses the limitations of claim 3, however Okimura as modified does not teach wherein a joining material is located between the bonding metal layer and the third surface, and as viewed in the vertical section perpendicular to the longitudinal direction of the at least one mounting portion, the joining material is thicker at an outer edge thereof than at a midportion thereof.
Instead Sakamoto (In Fig 1b) teaches wherein a joining material (4) is located between the bonding metal layer (3 c) and the third surface (upper surface of 2 attached to 4), and as viewed in the vertical section perpendicular to the longitudinal direction of the at least one mounting portion (mounting portion of 13), the joining material (4) is thicker at an outer edge thereof than at a midportion thereof (Fig 1b).

Regarding Claim 10, Okimura in view of Shimoji further in view of Takeuma and further in view of Kiyomoto discloses the limitations of claim 8, however Okimura as modified does not teach wherein a joining material is located between the bonding metal layer and the third surface, and as viewed in the vertical section perpendicular to the longitudinal direction of the at least one mounting portion, the joining material is thicker at an outer edge thereof than at a midportion thereof.
Instead Sakamoto (In Fig 1b) teaches wherein a joining material (4) is located between the bonding metal layer (3 c) and the third surface (upper surface of 2 attached to 4), and as viewed in the vertical section perpendicular to the longitudinal direction of the at least one mounting portion, the joining material (4) is thicker at an outer edge thereof than at a midportion thereof (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Okimura with Shimoji further with Takeuma further with Kiyomoto and further with Sakamoto with jointing member between bonding metal layer and the third surface being thicker in outer edge than the 
Regarding Claim 11, Okimura in view of Shimoji further in view of Takeuma and further in view of Kiyomoto discloses the limitations of claim 4, however Okimura as modified does not disclose wherein a joining material is located between the bonding metal layer and the third surface, and as viewed in the vertical section perpendicular to the longitudinal direction of the at least one mounting portion, the joining material is thicker at an outer edge thereof than at a midportion thereof.
Instead Sakamoto (In Fig 1b) further teaches wherein a joining material (4) is located between the bonding metal layer (3 c) and the third surface (upper surface of 2 attached to 4), and as viewed in the vertical section perpendicular to the longitudinal direction of the at least one mounting portion (mounting portion of 13), the joining material is thicker (4) at an outer edge thereof than at a midportion thereof (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Okimura with Shimoji further with Takeuma further with Kiyomoto and further with Sakamoto with jointing member between bonding metal layer and the third surface being thicker in outer edge than the midpoint to benefit from the curved central portion providing good contact pressure for releasing heat of the semiconductor while a good bonding formed over the whole joint surface  (Sakamoto, ¶ 62, II. 28-34). 
Regarding Claim 12, Okimura in view of Shimoji further in view of Takeuma and further in view of Kiyomoto discloses the limitations of claim 9, however Okimura as modified does not disclose wherein a joining material is located between the bonding metal layer and the third surface, and as viewed in the vertical section perpendicular to the longitudinal direction of the at least one mounting portion, the joining material is thicker at an outer edge thereof than at a midportion thereof.
Instead Sakamoto (In Fig 1b) further teaches wherein a joining material (4) is located between the bonding metal layer (3 c) and the third surface (upper surface of 2 attached to 4), and as viewed in the vertical section perpendicular to the longitudinal direction of the at least one mounting portion (mounting portion of 13), the joining material is thicker (4) at an outer edge thereof than at a midportion thereof (Fig 1b).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Okimura with Shimoji further with Takeuma further with Kiyomoto and further with Sakamoto with jointing member between bonding metal layer and the third surface being thicker in outer edge than the midpoint to benefit from the curved central portion providing good contact pressure for releasing heat of the semiconductor while a good bonding formed over the whole joint surface  (Sakamoto, ¶ 62, II. 28-34). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/AMIR A JALALI/Examiner, Art Unit 2835  

/ZACHARY PAPE/Primary Examiner, Art Unit 2835